Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 1 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 2 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 3 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 4 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 5 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 6 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 7 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 8 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 9 of 11




                                                                         Monday, May 24, 2021
                                                                         County Clerk Harris County, Texas
Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 10 of 11




                                                                          Monday, May 24, 2021
                                                                          County Clerk Harris County, Texas
        Case 4:21-cv-01714 Document 1-2 Filed on 05/24/21 in TXSD Page 11 of 11




       I, Teneshia Hudspeth, County Clerk of Harris County, Texas certify that this is a true
       and correct copy of the original record filed and recorded in my office, electronically
                             or hard copy, as it appears on this date.

                               Witness my official hand and seal of office
                                          This May 24, 2021




                                    Teneshia Hudspeth, County Clerk
                                         Harris County, Texas




Confidential information may have been redacted from the document in compliance with the Public Information Act.
